DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed.
Claim 1 is allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An image processing apparatus, comprising: 
a touch panel;
a detection unit configured to detect a user operation on the touch panel; and 
a display control unit configured to switch between a first display mode and a second display mode in accordance with a user operation detected by the detection unit, wherein the first display mode is a mode in which a preview display area and a page control area are displayed, the preview display area is an area where a preview image is displayed, the page control area is an area that includes at least a function key for giving a print instruction for printing the preview image,
wherein the preview display area in the second display mode is larger than the preview display area the first display mode because the page control area is not displayed in the second display mode;
preview display area and by not displaying the page control area that was displayed in the first display mode.
Shogaki (US 2013/0212525) teaches an image processing apparatus displays image data including a first area with significant information and a second area without significant information and moves an area to be displayed target from a part of an area to another part of the area according to a flick operation performed by a user in a state where the part of the area in the image data is displayed in a predetermined display area. If the first area is not included in the another part of the area to which the area to be displayed target is moved, the image processing apparatus performs control not to move the area to be displayed target to the another part of the area.
However, Shogaki does not teach the invention as claimed, especially a display control unit configured to switch between a first display mode and a second display mode in accordance with a user operation detected by the detection unit, wherein the first display mode is a mode in which a preview display area and a page control area are displayed, the preview display area is an area where a preview image is displayed, the page control area is an area that includes at least a function key for giving a print instruction for printing the preview image,
wherein the preview display area in the second display mode is larger than the preview display area the first display mode because the page control area is not displayed in the second display mode;
preview display area and by not displaying the page control area that was displayed in the first display mode.
Nakagawa (US 2014/0085671) teaches a display input device has a display unit, a touch panel, a detector that detects a two-point distance, which is a distance between two touch positions at which two points have been touched on the touch panel, and a storage unit. When a display magnification changing manipulation, in which a prescribed one point on the touch panel is touched and another point is touched at the same time or is touched within a predetermined time with the prescribed one point being touched, is performed while the display unit displays an image, the display unit displays the image at a display magnification, which is one of the different display magnifications, corresponding to a two-point distance that was first detected during the display magnification changing manipulation.
However, Nakagawa does not teach the invention as claimed, especially a display control unit configured to switch between a first display mode and a second display mode in accordance with a user operation detected by the detection unit, wherein the first display mode is a mode in which a preview display area and a page control area are displayed, the preview display area is an area where a preview image is displayed, the page control area is an area that includes at least a function key for giving a print instruction for printing the preview image,
wherein the preview display area in the second display mode is larger than the preview display area the first display mode because the page control area is not displayed in the second display mode;
preview display area and by not displaying the page control area that was displayed in the first display mode.
  Claim 8 is allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A non-transitory computer-readable storage medium storing a program for causing a computer to operate as an image processing apparatus that includes a touch panel, the operation comprising:
detecting a user operation on the touch panel; and
performing display control to switch between a first display mode and a second display mode in accordance with the detected user operation,
wherein the first display mode is a mode in which a preview display area and a page control area are displayed, the preview display area is an area where a preview image is displayed, the page control area is an area that includes at least a function key for giving a print instruction for printing the preview image,
wherein the preview display area in the second display mode is larger than the preview display area in the first display mode because the page control area is not displayed in the second display mode;
preview-first display area and by not displaying the page control area that was displayed in the first display mode.
Shogaki (US 2013/0212525) teaches an image processing apparatus displays image data including a first area with significant information and a second area without significant information and moves an area to be displayed target from a part of an area to another part of the area according to a flick operation performed by a user in a state where the part of the area in the image data is displayed in a predetermined display area. If the first area is not included in the another part of the area to which the area to be displayed target is moved, the image processing apparatus performs control not to move the area to be displayed target to the another part of the area.
However, Shogaki does not teach the invention as claimed, especially performing display control to switch between a first display mode and a second display mode in accordance with the detected user operation,
wherein the first display mode is a mode in which a preview display area and a page control area are displayed, the preview display area is an area where a preview image is displayed, the page control area is an area that includes at least a function key for giving a print instruction for printing the preview image,
wherein the preview display area in the second display mode is larger than the preview display area in the first display mode because the page control area is not displayed in the second display mode;
preview-first display area and by not displaying the page control area that was displayed in the first display mode.
Nakagawa (US 2014/0085671) teaches a display input device has a display unit, a touch panel, a detector that detects a two-point distance, which is a distance between two touch positions at which two points have been touched on the touch panel, and a storage unit. When a display magnification changing manipulation, in which a prescribed one point on the touch panel is touched and another point is touched at the same time or is touched within a predetermined time with the prescribed one point being touched, is performed while the display unit displays an image, the display unit displays the image at a display magnification, which is one of the different display magnifications, corresponding to a two-point distance that was first detected during the display magnification changing manipulation.
However, Nakagawa does not teach the invention as claimed, especially performing display control to switch between a first display mode and a second display mode in accordance with the detected user operation,
wherein the first display mode is a mode in which a preview display area and a page control area are displayed, the preview display area is an area where a preview image is displayed, the page control area is an area that includes at least a function key for giving a print instruction for printing the preview image,
the preview display area in the second display mode is larger than the preview display area in the first display mode because the page control area is not displayed in the second display mode;
wherein, upon detecting in the detection that a distance between at least two input instruction objects has increased from a state in which the preview image displayed in the first display mode is touched with the at least two input instruction objects, the display control switches to the second display mode by enlarging the preview image displayed in the preview-first display area and by not displaying the page control area that was displayed in the first display mode.
Claim 9 is allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A method for controlling an image processing apparatus that includes a touch panel, the method comprising:
detecting a user operation on the touch panel; and
performing display control to switch between a first display mode and a second display mode in accordance with the detected user operation,
wherein the first display mode is a mode in which a preview display area and a page control area are displayed, the preview display area is an area where a preview image is displayed, the page control area is an area that includes at least a function key for giving a print instruction for printing the preview image,
the preview display area in the second display is larger than the preview image in the first display mode because the page control area is not displayed in the second display mode;
wherein, upon detecting in the detection that a distance between at least two input instruction objects has increased from a state in which the preview image displayed in the first display mode is touched with the at least two input instruction objects, the display control switches to the second display mode by enlarging the preview image displayed in the preview display area and by not displaying the page control area that was displayed in the first display mode.
Shogaki (US 2013/0212525) teaches an image processing apparatus displays image data including a first area with significant information and a second area without significant information and moves an area to be displayed target from a part of an area to another part of the area according to a flick operation performed by a user in a state where the part of the area in the image data is displayed in a predetermined display area. If the first area is not included in the another part of the area to which the area to be displayed target is moved, the image processing apparatus performs control not to move the area to be displayed target to the another part of the area.
However, Shogaki does not teach the invention as claimed, especially performing display control to switch between a first display mode and a second display mode in accordance with the detected user operation,
wherein the first display mode is a mode in which a preview display area and a page control area are displayed, the preview display area is an area where a preview image is displayed, the page control area is an area that includes at least a function key for giving a print instruction for printing the preview image,
the preview display area in the second display mode is larger than the preview display area in the first display mode because the page control area is not displayed in the second display mode;
wherein, upon detecting in the detection that a distance between at least two input instruction objects has increased from a state in which the preview image displayed in the first display mode is touched with the at least two input instruction objects, the display control switches to the second display mode by enlarging the preview image displayed in the preview-first display area and by not displaying the page control area that was displayed in the first display mode.
Nakagawa (US 2014/0085671) teaches a display input device has a display unit, a touch panel, a detector that detects a two-point distance, which is a distance between two touch positions at which two points have been touched on the touch panel, and a storage unit. When a display magnification changing manipulation, in which a prescribed one point on the touch panel is touched and another point is touched at the same time or is touched within a predetermined time with the prescribed one point being touched, is performed while the display unit displays an image, the display unit displays the image at a display magnification, which is one of the different display magnifications, corresponding to a two-point distance that was first detected during the display magnification changing manipulation.
However, Nakagawa does not teach the invention as claimed, especially performing display control to switch between a first display mode and a second display mode in accordance with the detected user operation,
wherein the first display mode is a mode in which a preview display area and a page control area are displayed, the preview display area is an area where a preview image is page control area is an area that includes at least a function key for giving a print instruction for printing the preview image,
wherein the preview display area in the second display mode is larger than the preview display area in the first display mode because the page control area is not displayed in the second display mode;
wherein, upon detecting in the detection that a distance between at least two input instruction objects has increased from a state in which the preview image displayed in the first display mode is touched with the at least two input instruction objects, the display control switches to the second display mode by enlarging the preview image displayed in the preview-first display area and by not displaying the page control area that was displayed in the first display mode.
Claims 10 and 16 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A method for controlling an image processing apparatus that includes at least a print unit configured to print image and a touch panel, the method comprising:
detecting a user operation on the touch panel; and
performing display control to display an operation screen which includes a preview image and an operation key that has been displayed together with the preview image and that is a key for printing an image corresponding to the preview image using the print unit, and configured to, in accordance with a predetermined operation detected by the detection unit, enlarge the preview image,

Shogaki (US 2013/0212525) teaches an image processing apparatus displays image data including a first area with significant information and a second area without significant information and moves an area to be displayed target from a part of an area to another part of the area according to a flick operation performed by a user in a state where the part of the area in the image data is displayed in a predetermined display area. If the first area is not included in the another part of the area to which the area to be displayed target is moved, the image processing apparatus performs control not to move the area to be displayed target to the another part of the area.
However, Shogaki does not teach the invention as claimed, especially performing display control to display an operation screen which includes a preview image and an operation key that has been displayed together with the preview image and that is a key for printing an image corresponding to the preview image using the print unit, and configured to, in accordance with a predetermined operation detected by the detection unit, enlarge the preview image,
wherein, when the preview image is enlarged in accordance with the predetermined operation detected by the detection unit, the operation key disappears from the operation screen and a display area of the preview image on the operation screen becomes larger.
Nakagawa (US 2014/0085671) teaches a display input device has a display unit, a touch panel, a detector that detects a two-point distance, which is a distance between two touch positions at which two points have been touched on the touch panel, and a storage unit. When a display magnification changing manipulation, in which a prescribed one point on the touch panel 
However, Nakagawa does not teach the invention as claimed, especially performing display control to display an operation screen which includes a preview image and an operation key that has been displayed together with the preview image and that is a key for printing an image corresponding to the preview image using the print unit, and configured to, in accordance with a predetermined operation detected by the detection unit, enlarge the preview image,
wherein, when the preview image is enlarged in accordance with the predetermined operation detected by the detection unit, the operation key disappears from the operation screen and a display area of the preview image on the operation screen becomes larger

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675